Exhibit 10.1

HAWTHORNE/STONE PROPERTY MANAGEMENT COMPANY

INDUSTRIAL LEASE

ARTICLE 1. FUNDAMENTAL LEASE PROVISIONS

This Lease is made and entered into by Landlord an Tenant this 9th day of
February , 1996 (the “Effective Date”).

 

Landlord:

     Hawthorne/Stone Property Management, Agents for Owners

Tenant:

     PowerLight Corporation

Premises:

     A portion of that certain project located at Berkeley, California, commonly
known as the Berkeley Business Center (the “Project”); the premises consist of
approximately 5075 square feet of floor area in the Building of which the
Premises are a part (the “Building”) and are outlined in red on “Exhibit A”
attached hereto and incorporated herein by reference; the Premises are commonly
known as 2954 San Pablo Avenue (Article 2).

Lease Term:

     Four Years commencing March 1,1996 (the “Commencement Date”) and ending on
February 28, 2000 Article 3).

Rent-Monthly:

     Seventeen Hundred Dollars ($1, 700. 00) per month. (Article 4).

Prepaid Rent:

     Thirty Four Hundred Dollars ($3,400.001) for the month(s) of March and
April, 1996. (Article 4).

Security Deposit:

     Twenty Six Hundred and Fifty Dollars ($2,650.00). (Article 5).     
Tenant’s Pro Rata share of Real Property Taxes, Common Area Expenses and
Landlord’s Insurance: N/A (Articles 6.1, 8.5, 15.2).

Use:

     Product Design, Prototyping and Fabrication (Article 7).

Parking:

     Ten unreserved parking spaces (Article 8.4).

PROMPT HASSLE-FREE PAYMENT OF RENT AND OTHER CHARGES IS ABSOLUTELY ESSENTIAL TO
GOOD LANDLORD-TENANT RELATIONS. Landlord will insist upon it and without
limiting its remedies may require payment of late charges in the event of delay.
Landlord’s remedies in the event of Tenant’s breach of Lease are set forth in
Article 19 and elsewhere in this lease; the remedies include, without
limitation, Lease cancellation, late charges, legal fees, cost, and interest
and/or continuing liability for non-performance. This lease should be examined
carefully in view of the remedies as Landlord intends to require full
performance by Tenant of each provision of the Lease.

Addresses for Notices and Payment of Rent: (Article 20.19)

 

Landlord: c/o

    

Hawthorne/Stone Property Management Co.

1704 Union Street

San Francisco, Ca 94123

Telephone: (415) 441-8400

Tenant:

     To the Premises or: 2550 Benven      Berkeley CA 94704
Emergency Address and Telephone:      510 841-2772

 

1



--------------------------------------------------------------------------------

References in this Article 1 to the other Articles are for convenience and
designate other Articles where references to the particular Fundamental Lease
provisions appear. Each reference in this Lease to any of the Fundamental Lease
Provisions contained in this Article 1 shall be construed to incorporate all the
terms provided under each such Fundamental Lease Provision. In the event of any
conflict between a Fundamental Lease Provision and the balance of the Lease, the
latter shall control.

ARTICLE 2. PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for the
term, at the Rent, and upon the covenants and conditions hereinafter set forth,
those certain premises, described in Article 1 hereof, including the underlying
realty and the improvements thereon or so much thereof as Tenant is entitled to
occupy or use hereunder (hereinafter collectively the “Premises”).

ARTICLE 3. TERM

3.1 Term. The term of this Lease shall continue during the Lease term specified
in Article 1 hereof, unless sooner terminated as hereinafter provided in this
Lease,

3.2 Delay in Commencement. Tenant agrees that in the event of the inability of
Landlord for any reason to deliver possession of the Premises to Tenant on the
commencement date set forth in Article 1, Landlord shall not be liable for any
damage thereby nor shall such inability affect the validity of this Lease but in
such case Tenant shall not be obligated to pay Rent or other monetary sums until
possession of the Premises is tendered to Tenant; provided that if the delay in
delivery of possession exceeds one hundred and twenty (120) days, then Tenant at
its option, to be exercised within ten (10) days after the end of said one
hundred and twenty day (120) period, may terminate this Lease. If Tenant
terminates the Lease in such manner, Landlord shall return any monies previously
deposited by Tenant and the parties shall be discharged from all obligation,
hereunder.

3.3 Construction. The obligations of Landlord and Tenant to perform work, supply
labor and materials and prepare the Premises for occupancy are set forth in
detail in Exhibit B attached hereto and incorporated herein by reference.
Landlord and Tenant shall expend all funds and do all acts required of them in
Exhibit B and shall have the work performed promptly and diligently and in a
first-class, workmanlike manner. If Landlord is obligated hereunder to perform
construction or remodeling work, then possession shall not be deemed tendered
and the term of this Lease shall not commence until the first to occur of the
following: (a) seven (7) days after written certification by Landlord that
Landlord’s construction work has been completed; or (b) upon the Tenant’s
opening for business within the Premises.

3.4 Acknowledgment of Commencement Date. In the event the commencement date of
the term of the Lease is delayed beyond the One Hundred Twenty (120) Days
described in Article 3.2 or if the commencement date is to be determined
pursuant to Article 3.3, then Landlord and Tenant shall execute a written
acknowledgment of the dates of commencement and termination of the Lease and
shall attach it to the Lease as an Exhibit.

ARTICLE 4. RENT

Tenant shall pay the sum set forth in Article 1 as Rent for the Premises in
advance on the first (1st) day of each calendar month for the term of this
Lease, said sum to be paid without deduction, offset prior notice or demand, in
lawful money of the United States. If the

 

2



--------------------------------------------------------------------------------

commencement date is not the first (1st) day of a month, or if the Lease
termination date is not the last day of the month, a prorated monthly
installment shall be paid at the then current rate for the fractional month
during which the Lease commences and/or terminates. Tenant hereby acknowledges
that Landlord will not be required to send monthly statements and invoices as a
condition to Tenant paying any Rent due under this Lease. On the first and each
successive anniversary of the commencement date during the lease term or any
extension thereof (the “adjustment date”), the monthly installment of rent due
hereunder shall be increased by an amount equal to (see lease addendum) of the
rent due during the month preceding each such adjustment date.

Concurrently with Tenant’s execution of this Lease, Tenant shall pay to Landlord
the sum specified in Article 1 as Prepaid Rent for the months designated
therein.

ARTICLE 5. SECURITY DEPOSIT

Tenant has deposited with Landlord the sum specified in Article 1 hereof as
“Security Deposit”, receipt of which is hereby acknowledged. Landlord shall not
be required to keep this Security Deposit separate from its general funds; the
Security Deposit shall be held by Landlord, without liability for interest, as
security for the faithful performance by Tenant of all the terms of this Lease.
The Security Deposit shall not be mortgaged, assigned, transferred or encumbered
by Tenant without the written consent of Landlord and any such act on the part
of Tenant shall be without force and effect and shall not be binding upon
Landlord.

If any rent herein reserved or any other sum payable by Tenant to Landlord shall
be overdue and unpaid or should Landlord make payments on behalf of the Tenant,
or should Tenant fail to perform any of the terms of this Lease, then Landlord
may, at its option and without prejudice to any other remedy which Landlord may
have on account thereof, appropriate and apply the entire Security Deposit or so
much thereof as may be necessary to compensate Landlord toward the payment of
Rent or other sums due to such breach on the part of Tenant; Tenant shall within
ten (10) days of demand therefore restore the Security Deposit to the original
sum deposited. Should Tenant comply with all of said terms and promptly pay all
Rent and all other sums payable by Tenant to Tenant (or, at Landlord’s option,
to the last assignee of Tenant’s interest hereunder) at the expiration of the
term of the lease. In the event Tenant fails to occupy the Premises in
accordance with the terms of this Lease, Landlord’s remedies shall include,
without limitation thereto, retention of all sums deposited herewith or
otherwise paid pursuant to this Lease.

In the event of bankruptcy or other debtor-creditor proceedings against Tenant,
the Security Deposit shall be deemed to be applied first to the payment of Rent
and other sums due Landlord for all periods prior to the filing of such
proceedings.

Landlord may deliver the funds deposited hereunder by Tenant to the purchaser of
Landlord’s interest in the Premises in the event that such interest be sold and
thereupon Landlord shall be discharged from any further liability with respect
to the Security Deposit, and this provision shall also apply to any subsequent
transferees.

 

3



--------------------------------------------------------------------------------

b. Improvements to the Premises. Anything to the contrary notwithstanding
contained herein, Tenant shall pay any increases in Real Property Taxes
resulting from any and all improvements of any kind whatsoever placed on or in
the Premises for the benefit of or at the request of Tenant, regardless of
whether said improvements were installed or constructed either by Landlord or
Tenant, except those items included with the original Premises.

6.2 Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or elsewhere. When
possible, Tenant shall cause said trade fixtures, furnishings, equipment and all
other personal property to be assessed and billed separately from the real or
personal property of Landlord.

ARTICLE 7. USE

7.1 Use. The premises shall be used and occupied by Tenant only for the purposes
set forth

 

4



--------------------------------------------------------------------------------

in Article 1 hereof and for no other purpose whatsoever without obtaining the
prior written consent of Landlord. UNDER NO CIRCUMSTANCES WILL TENANT OR
TENANT’S EMPLOYEES, AGENTS, INVITEES OR ANYONE ELSE BE ALLOWED TO OCCUPY THE
PREMISES FOR RESIDENTIAL PURPOSES.

7.2 Condition of Premises. Tenant hereby accepts the Premises in their condition
existing as of the date of the execution hereof, subject to all applicable
zoning, municipal, county and state laws, ordinances and regulations governing
and regulating the use of the Premises, and accepts this Lease subject thereto
and to all matters disclosed thereby and by any exhibits attached hereto. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises or the
suitability thereof for the conduct of Tenant’s business, nor has Landlord
agreed to undertake any modification, alteration or improvement to the Premises
except as provided in this Lease. The taking of possession of the Premises by
Tenant shall conclusively establish that the Premises were at such time in
satisfactory condition unless within fifteen (15) days after such date Tenant
shall give Landlord written notice specifying in reasonable detail the respects
in which the Premises were not in satisfactory condition.

7.3 Compliance with Law. Tenant shall not use the Premises or permit anything to
be done in or about the Premises which will in any way conflict with any law,
statute, zoning restrictions, ordinance or governmental rule or regulation or
requirements of duly constituted public authorities now in force or which may
hereafter be in force and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition, use, or occupancy of the Premises. The judgment of any
court of competent jurisdiction or the admission of Tenant in any action against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
law, statute, ordinance, or governmental rule, regulation or requirement, shall
be conclusive of that fact as between Landlord and Tenant. Tenant shall not do
or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Project or may be a part or injure or annoy them or use or allow the Premises to
be used for any unlawful or objectionable purpose, nor shall Tenant cause,
maintain, or permit any nuisance in, on, or about the Premises. Tenant shall not
commit or allow any waste in or upon the Premises nor shall Tenant conduct any
auction upon the Premises.

ARTICLE 8. COMMON AREAS

8.1 Definition. The phrase “Common Areas” means all areas and facilities outside
the Premises and in the Project that are provided and designated by Landlord
from time to time for the general non-exclusive use and convenience of Landlord,
Tenant and other tenants of the Project and their respective officers, agents
and employees, suppliers, shippers, customers, and invitees. Common Areas
include (but are not limited to) pedestrian sidewalks, common entrances,
lobbies, restrooms, stairwells, access ways, landscaped areas, loading docks,
ramps, drives, roadways, parking areas, and railroad tracks. Landlord shall have
the right, in Landlord’s sole discretion, from time to time: (a) to make changes
to the Common Areas, including, without limitation, changes in the location,
size, shape and number of driveways, entrances, parking spaces, parking areas,
loading and unloading areas, ingress, egress, direction of traffic, landscaped
areas and walkways; (b) to close temporarily any of the Common Areas for
maintenance purposes so long as reasonable access to the Premises remains
available; (c) to designate areas outside the boundaries of the Project to be
part of the Common Areas; (d) to add additional buildings and improvements to
the Common Areas (e) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project or any portion thereof;
(f) to do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Landlord may, in the exercise of
sound business judgment, deem to be appropriate.

8.2 Maintenance. During the term of this Lease, Landlord shall operate, manage,
and maintain the Common Areas so that they are clean and free from accumulation
of debris, rubbish, and garbage. The manner in which such Common Areas shall be
so maintained, and the expenditures for such maintenance, shall be at the sole
discretion of Landlord, and the use of the Common Areas shall be subject to such
reasonable regulations and changes therein as

 

5



--------------------------------------------------------------------------------

Landlord shall make from time to time, if necessary, all or any portion of the
Common Areas to such extent as may be legally sufficient, in the option of
Landlord’s counsel, to prevent a dedication thereof or the accrual of rights of
any person or of the public therein, or to close temporarily all or any portion
of such Common Areas for such purposes.

8.3 Tenant’s Rights and Obligation. Landlord hereby grants to Tenant, during the
term of this Lease, the license to use, for the benefit of Tenant and its
officers, agents, employees, customers, and invitees, in common with the others
entitled to such use, the Common Areas as they from time to time exist, subject
to the rights, powers, and privileges herein reserved to Landlord. Storage,
either permanent or temporary, of any materials, supplies or equipment in the
Common Areas without Landlord’s prior written consent is strictly prohibited.
Should Tenant violate this provision of the Lease, then in such event, Landlord
may, upon notice to Tenant pursuant to section 20.19, remove said materials,
supplies or equipment from the Common Areas and place such items in storage, the
cost thereof to be reimbursed by Tenant within ten (10) days from receipt of a
statement submitted by Landlord. All subsequent costs in connection with the
storage of said items shall be paid to Landlord by Tenant as accrued. Failure of
Tenant to pay these charges within ten (10) days from receipt of statement shall
constitute a breach of this Lease.

8.4 Parking. Tenant shall be entitled to utilize the number of vehicle parking
spaces set forth in Article 1 hereof on an unreserved, unassigned basis on those
portion of the Common Areas Designated by Landlord from time to time for
parking. Tenant shall not use more parking spaces than said number.

Tenant and its officers, agents, employees, customers, and invitees shall park
their motor vehicles only in areas designated by Landlord for that purpose from
time to time. Within five (5) days after request from Landlord, Tenant shall
furnish to Landlord a list of the license numbers assigned to its motor
vehicles, and those of its officers, agents, and employees. Tenant shall not at
anytime park or permit the parking of motor vehicles, belonging to it or to
others, so as to interfere with the pedestrian sidewalks, roadways, and loading
areas, or in any portion of the Common Area not designated by Landlord for such
use by Tenant. Tenant agrees that receiving and shipping of goods and
merchandise and all removal of refuse shall be made only by way of the loading
areas constituting part of the Premises. Tenant shall repair, at its cost, all
deteriorations or damages to the Common Areas, occasioned by its lack of
ordinary care. Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers, customers,
or invitees to be loaded, unloaded, or parked in areas other than those
designated by Landlord for such activities. If Tenant permits or allows any of
the prohibited activities described in this Section 8.4, then Landlord shall
have the right, upon notice pursuant to section 20.19, in addition to other
rights and remedies that it may have to remove or tow away the vehicle at the
Owner’s expense.

 

6



--------------------------------------------------------------------------------

ARTICLE 9. REPAIRS AND MAINTENANCE

9.1 Landlord’s Obligations. SUBJECT TO THE PROVISIONS OF ARTICLE 16 AND EXCEPT
FOR DAMAGE CAUSED BY ANY NEGLIGENCE OR INTENTIONAL ACT OR OMISSION OF TENANT AND
TENANT’S AGENTS, EMPLOYEES, OR INVITEES, LANDLORD SHALL AT ITS OWN EXPENSE KEEP
DOORS, EXTERIOR WALLS AND THE ROOF OF THE PREMISES. Landlord shall not be
obligated to paint such exterior, nor shall Landlord be required to maintain the
windows, interior doors, or plate glass or interior surface of exterior walls.
Landlord shall not have the obligation to make repairs under this Article 9
until a reasonable time after receipt of written notice of the need for such
repairs. Tenant expressly waives the benefits of any statute now or hereafter in
effect which would otherwise afford Tenant the right to make repairs at
Landlord’s expense or to terminate this Lease because of Landlord’s failure to
keep the Premises in good order, condition and repair.

9.2 Tenant’s Obligation. SUBJECT TO THE PROVISIONS OF ARTICLE 16 AND ARTICLE
9.1, TENANT AT ITS SOLE COST AND EXPENSE SHALL KEEP IN GOOD ORDER, CONDITION,
AND REPAIR THE PREMISES AND EVERY PART THEREOF INCLUDING WITHOUT LIMITATION
THERETO ALL GLASS, PLUMBING, HEATING, AIR CONDITIONING, VENTILATING, ELECTRICAL
WITHIN THE PREMISES. Tenant shall repair all damage to the Common Area caused by
its operations or activities of those of its agents, contractors, licensees,
invitees, or employees immediately upon notice from Landlord. In the event
Tenant fails to do so, Landlord may (but shall not be obligated to) make such
repairs and collect the sum expended as Rent and including interest at the rate
established pursuant to Section 20.17 hereof from the date of any such
expenditure.

9.3 Surrender. Upon the expiration or earlier termination of this Lease, Tenant
shall surrender the Premises in the same condition as received, broom clean,
with ordinary wear and tear, and damage by fire, earthquake, act of God or the
elements alone excepted. Tenant at its sole cost and expense agrees to repair
any damage to the Premises caused by or in connection with the removal of any
articles of personal property, business or trade fixtures, machinery equipment,
cabinetwork, furniture, movable partitions, or permanent improvements or
additions, including the floor and patching and painting the walls where
required by Landlord to Landlord’s reasonable satisfaction. Tenant shall
indemnify the Landlord against any loss or liability resulting from delay in
Tenant surrendering the Premises, including without limitation any claims made
by any succeeding tenants founded on such delay.

9.4 Landlord’s Rights. In the event Tenant fails to perform Tenant’s obligations
under this Article 9, Landlord shall give Tenant notice to do such acts as are
reasonably required to so maintain the Premises. If Tenant fails to do the work
and diligently prosecute it to completion, then Landlord shall have the right
(but not the obligation) to do such acts and expend such funds at the expense of
Tenant as are reasonably required to perform such work. Landlord shall have no
liability to Tenant for any damage, inconvenience or in performing any such
work.

ARTICLE 10. ALTERATIONS AND ADDITIONS

Tenant shall not, without Landlord’s prior written consent, make any
alterations, additions,

 

7



--------------------------------------------------------------------------------

improvements or utility installments in, on, or about the Premises, except for
non-structural alterations not exceeding $2,500.00 in cost. As used in this
Article 10, the term “utility installations” shall include ducting, power
panels, fluorescent fixtures, space heaters, conduit and wiring. Tenant
understands and agrees that Landlord’s consent will be conditioned upon
satisfaction of such requirements as Landlord may deem necessary, in its sole
discretion, including without limitation, Landlord’s approval of plans and
specifications, contractors, insurance required by Landlord to be maintained by
tenants, contractors, hours of construction, the manner in which the work is to
be done, the quality of the proposed work and Landlord’s receipt of adequate
security (such as payment and performance bond) satisfactory to Landlord to
assure timely completion of the work and payment of all costs of the work
notwithstanding the foregoing, upon written request by Landlord prior to the
expiration or earlier termination of the Lease, Tenant shall remove any and all
utility installations, permanent improvements, alterations or additions to the
Premises installed at Tenant’s expense and restore the Premises to their prior
condition. Landlord shall have the right but not the obligation to inspect the
work of improvement to the Premises and may require changes in the method or
quality of the work. Tenant shall reimburse Landlord for all costs, fees, and
expenses incurred by Landlord with respect to the proposed alterations,
installation or improvements, including without limitation, the costs of
reviewing the plans and specification for such work (whether or not Landlord’s
consent to such work is granted). Landlord’s approval or any plans and
specifications for any such work shall not constitute a warranty or
representation with respect thereto. Failure to obtain such written consent of
Landlord prior to commencement of the work shall constitute a breach of the
Lease and entitle Landlord to (a) require removal of any such improvement and
return of the Premises to their former condition, and/or (b) terminate the
Lease.

Unless Landlord requires the removal pursuant hereto, all alterations,
additions, improvements, and utility installations on the Premises (whether or
not such utility installations constitute trade fixtures of Tenant) shall at the
expiration or earlier termination of the Lease become the property of Landlord
and remain upon and be surrendered with the Premises. Notwithstanding the
foregoing, personal property, business and trade fixtures, cabinetwork,
furniture, movable partitions, machinery and equipment, other than that which is
affixed to the Premises so that it cannot be removed without material damage to
the Premises, shall remain the property of Tenant and may be removed by Tenant
subject to the provisions of Article 9, at any time during the term of this
Lease when Tenant is not in default.

ARTICLE 11. UTILITIES

Tenant shall pay prior to delinquency for all water, gas, heat, light, power,
telephone, sewage, air conditioning and ventilating, scavenger, janitorial,
landscaping, and all other materials and utilities supplied to the Premises. If
any such services are not separately metered to Tenant, Tenant shall pay a
reasonable proration of all charges which are jointly metered, the determination
to be made by Landlord, and payment to be made by Tenant within (10) days of
receipt of a statement for such charges. Landlord shall not be liable to Tenant
or any other person for, and neither Tenant nor any other person shall be
entitled to, any abatement or reduction of Rent or any damages, direct or
indirect, because of any reduction or suspension in utility service if required
by any governmental authority, or Landlord’s failure or inability to furnish any
service or facility Landlord has agreed to supply when such failure is caused by
accident, breakage, repairs, alterations or improvements, strikes, lockouts, or
other labor disturbances or disputes or any character, unavailability of
employees, acts of God, governmental preemption in connection with a national or
local emergency, any rule, order or regulation or any governmental agency,
conditions of supply and demand, Landlord’s compliance with any voluntary or
mandatory governmental energy conservation or environmental protection program
or by any other cause similar or dissimilar, beyond the reasonable control of
Landlord, unless caused by Landlord or Landlord’s agents intentional or
negligent acts or omissions. Landlord shall not be liable under any
circumstances for loss of or injury to person, property, or business, however
occurring, through or in connection with or incidental to any failure described
above to furnish any service or facility, nor shall any such failure be
constructed as an eviction of Tenant, in whole or in part, or operate to release
Tenant from any of Tenant’s obligation under this Lease, unless caused by
Landlord or Landlord’s agents intentional or negligent acts or omissions. Tenant
shall cooperate fully with Landlord to effect energy conservation in the Project
and shall use its best efforts to minimize its use of energy (including
electricity) and water throughout the term hereof.

 

8



--------------------------------------------------------------------------------

ARTICLE 12. LIENS

Tenant shall keep the Premises, the Building and the Project free from any liens
arising out of work performed, materials furnished, or obligations incurred by
Tenant and shall indemnify, hold harmless and defend Landlord from any liens and
encumbrances arising out of any work performed or materials furnished by or at
the direction of Tenant. In the event that Tenant shall not, within twenty
(20) days following the imposition of any such lien, cause such lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred by it in connection therewith
including attorney’s fees and costs shall be payable to Landlord by Tenant on
demand with interest at the rate established pursuant to Section 20.17 hereof.
Landlord shall have the right at all times to post and keep posted on the
Premises any notices permitted or required by law, or which Landlord shall deem
proper, for the protection of Landlord, the Project, and the Premise, and any
other party having an interest therein, from mechanics’ and materialmen’s liens.
TENANT SHALL GIVE TO LANDLORD AT LEAST FIFTEEN (15) BUSINESS DAYS PRIOR WRITTEN
NOTICE OF THE EXPECTED DATE OF COMMENCEMENT OF ANY WORK RELATING TO ALTERATIONS
OR ADDITIONS TO THE PREMISES.

ARTICLE 13. LANDLORD’S ACCESS

Landlord and Landlord’s agents shall have the right at reasonable times to enter
the Premises to inspect the same or to maintain or repair, make alterations or
additions to the Premises or any portion thereof or to show the Premises to
prospective purchasers, tenants, or lenders. Landlord may at any time place on
or about the Premises any ordinary “for sale” signs; Landlord may at any time
during the last ninety (90) days of the term of the Lease place on or about the
Premises any ordinary “for lease” signs. Tenant hereby waives any claim for
abatement of Rent or for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby.

ARTICLE 14. INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

14.1 Indemnity. Tenant shall indemnify and hold Landlord harmless from and
against any and all claims of liability for and injury or damage to any person
or property arising from Tenant’s use of the Premises, the Building or the
Project, or from the conduct of Tenant’s business, or from any activity, work or
thing done, permitted or suffered by Tenant in or about the Premises, the
Building, the Project or elsewhere. Tenant shall further indemnify and hold
Landlord harmless from and against any and all claims arising from any breach or
default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or arising from any negligence of Tenant or Tenant’s agents,
contractors, or employees and from and against all costs, attorney’s fees,
expense, and liabilities incurred in the defense of any such claim or any action
or proceeding is brought thereon. In the event any action or proceeding is
brought against Landlord for reason of any such claim, Tenant upon notice from
Landlord shall defend same at Tenant’s expense by counsel satisfactory to
Landlord. Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to persons in, upon, or about
the Premises arising from any cause and Tenant hereby waives all claims in
respect thereof against Landlord, except for damages arising from Landlord’s
intentional or negligent acts.

14.2 Exemption of Landlord from Liability. Landlord shall not be liable for
injury to Tenant’s business or loss of income therefrom or for damage which may
be sustained by the person, goods, wares, merchandise, or property of Tenant,
its employees, invitees, customers, agents, or contractors, or any other person
in or about the Premises, the Building, or the Project caused by or resulting
from fire, steam, electricity, gas, water, or rain, which may leak or flow from
or into any part of the Premises, or from the breakage, leakage, obstruction, or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures of the

 

9



--------------------------------------------------------------------------------

same, whether the said damage or injury results from conditions arising upon the
Premises, the Building, or the Project, or from other sources or places and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant, unless caused by the negligent or
intentional acts or omissions by Landlord or it’s agents. Landlord shall not be
liable for any damages arising from any act or neglect of any other tenant (if
any) of the Project.

ARTICLE 15. INSURANCE

15.1 Tenant’s Insurance. Tenant covenants and agrees that prior to occupancy of
the Premises and thereafter throughout the term of this Lease, Tenant will carry
and maintain at its sole cost and expense the types of insurance in the amounts
and forms hereinafter specified.

a. Public Liability and Property Damage. Bodily Injury and Property Damage
Insurance with coverage limits of not less than Five Hundred Thousand Dollars
($500,000) combined each occurrence and in the aggregate insuring against any
and all liability of the insured with respect to the Premises or arising out of
the maintenance, use or occupancy thereof. All such insurance shall specifically
insure performance by Tenant of the indemnity agreement set forth in Article 14
as to liability for injury to or death of persons and damage to property. Such
insurance shall have a Landlord’s Protective Liability Endorsement attached
thereto.

b. Tenant Improvements. Insurance covering all alterations, additions or
improvements permitted under Article 10, trade fixtures, merchandise and
personal property from time to time in, on or upon the Premises, in an amount
not less than ninety percent (90%) of their full replacement cost from time to
time during the term of this Lease. Such insurance shall provide protection
against any peril included within the classification of fire and extended
coverage, vandalism, malicious mischief, sprinkler leakage, water damage (from
roof leakage, ground water or otherwise) and special extended peril (all risk).
Tenant agrees to carry such insurance, it being expressly understood and agreed
that none of the items to be insured by Tenant hereunder shall be insured by
Landlord, nor shall Landlord be required to reinstall, reconstruct or repair any
of such items. Any policy proceeds shall be used for the repair or replacement
of the property damaged or destroyed unless this Lease shall cease and terminate
under the provisions of Article 16 hereof.

c. Other. Workmen’s Compensation Insurance as required by law; Products
Liability Insurance where the use of the Premises by Tenant is determined
reasonably by Landlord to require such coverage.

ALL INSURANCE REQUIRED HEREUNDER SHALL BE WITH COMPANIES RATED AT B OR BETTER IN
BEST’S INSURANCE GUIDE. TENANT SHALL DELIVER TO LANDLORD CERTIFICATES OF
INSURANCE EVIDENCING THE EXISTENCE AND AMOUNT OF SUCH INSURANCE WITH LOSS
PAYABLE CLAUSES SATISFACTORY TO LANDLORD AND SHOWING LANDLORD AN ADDITIONAL
INSURED UNDER THE INSURANCE SET FORTH IN 15.1A. In the event Tenant fails to
procure and maintain such insurance, Landlord may (but shall not be required to)
procure same at Tenant’s expense after ten (10) days prior written notice. No
such policy shall be cancelable or subject to reduction of coverage or other
modification except after thirty (30) days prior written notice to Landlord by
the insurer. Tenant shall, within twenty (20) days prior to the expiration of
such policies furnish Landlord with renewals or binders, or Landlord may order
such insurance and charge the cost to Tenant, which amount shall be payable by
Tenant upon demand. All such policies shall be written as primary policies, not
contributing with and not in excess of coverage which Landlord may carry. Tenant
shall have the right to provide such Insurance coverage pursuant to blanket
policies obtained by Tenant provided such blanket policies expressly afford
coverage to the Premises, the Project, Landlord, and Tenant as required by this
Lease.

15.2 Landlord’s Insurance. Landlord shall, at Landlord’s expense procure and
maintain at all times during the term of this Lease a policy or policies of
insurance covering loss or damage to the premises in the amount of the full
replacement value thereof (EXCLUSIVE OF TENANT’S TRADE FIXTURES, INVENTORY,
PERSONAL PROPERTY AND EQUIPMENT), providing protection against all perils
included within the classification of fire an extended coverage,

 

10



--------------------------------------------------------------------------------

vandalism, malicious mischief, sprinkler leakage, water damage and special
extended peril (all risks). Additionally, Landlord may (but shall not be
required to) carry: (1) Public Liability and Property Damage Liability Insurance
and/or Excess Coverage Liability Insurance on the buildings constituting the
Project; and (2) Earthquake and/or Flood Damage Insurance; and, (3) Rental
Income Insurance at its election or if required by its lender from time to time
during the term hereof in such amounts and with such limits as Landlord or its
lender may deem such amounts and with such limits as Landlord or its lender may
deem appropriate. During the term of this Lease, Tenant shall pay its pro rata
share (set forth in Article 1 hereof) of such insurance premiums to Landlord
within fifteen (15) days after receipt by Tenant of a statement thereof. Such
statement shall be accompanied by a copy of the premium statement or other
reasonably satisfactory evidence of the amount due, which shall include the
method of calculation of Tenant’s share thereof if the insurance covers other
improvements than the Premises. If the term of this Lease does not expire
concurrently with the expiration of the period covered by the insurance,
Tenant’s liability for premium increases shall be prorated on an annual basis.
Tenant shall not do or permit anything to be done in or about the Premises or
cause the cancellation of any insurance policy covering said Premises, the
Building or the Project, nor shall Tenant sell or permit to be kept, used, or
sold in or about said Premises any articles which may be prohibited by
Landlord’s policy of fire insurance.

15.3 Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the officers, employees, agents,
and representatives of the other, on account of loss or damage occasioned to
such waiving party of its property or the property of others under its control
caused by fire or any of the extended coverage risks described above to the
extent that force at the time of such loss or damage. The insuring party shall,
upon obtaining the policies of insurance required under this Lease, give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

ARTICLE 16. DAMAGE OR DESTRUCTION

16.1 Partial Damage. In the event improvements on the Premises are damaged by
any casualty which is covered under an insurance policy required to be
maintained pursuant to Article 15.2, then Landlord shall repair such damage as
soon as reasonably possible and this Lease shall continue in full force and
effect. In the event the improvements on the Premises are damaged by any
casualty not covered under an insurance policy required to be maintained
pursuant to Article 15.2, then Landlord may, at Landlord’s option, either
(a) repair such damage as soon as reasonably possible at Landlord’s expense, in
which event this Lease shall continue in full force and effect, or (b) give
written notice to Tenant within thirty (30) days after the date of occurrence of
such damage of landlord’s intention to cancel and terminate this Lease as of the
date of the occurrence of the damage. In the event Landlord elects to terminate
this lease pursuant hereto, Tenant shall have the right within ten (10) days
after receipt of the required notice to notify Landlord in writing of Tenant’s
intention to repair such damage at Tenant’s expense, without reimbursement from
Landlord, in which event this Lease shall continue in full force and effect and
Tenant shall proceed to make such repairs as soon as reasonably possible. If
Tenant does not give such notice within the ten (10) day period, this Lease
shall be canceled and terminated as of the date of the occurrence of such
damage. Landlord shall not be required to repair any injury or damage by fire or
other cause, or to make any restoration or replacement of any paneling,
decorations, office fixtures, partitions, railings, ceilings, floor covering,
equipment, machinery, or fixtures or any other improvements or property
installed in the Premises by Tenant or at the direct or indirect expense of
Tenant. Tenant at his discretion may restore or replace same in the event of
damage.

16.2 Total Destruction. If the improvements on the Premises are totally
destroyed during the term of this Lease from any cause whether or not covered by
the insurance required under Article 15.2 (including any destruction required by
any authorized public authority), this Lease shall automatically terminate as of
the date of such total destruction.

16.3 Damage Near End of the Term. If the improvements on the Premises are
partially

 

11



--------------------------------------------------------------------------------

destroyed or damaged during the last year of the term of this Lease, Landlord
may at Landlord’s option cancel and terminate this Lease as of the date of
occurrence of such damage giving written notice to Tenant of Landlord’s election
to do so within thirty (30) days after the date of occurrence of such damage.

16.4 Partial Destruction of Project. If fifty percent (50%) or more of the
Buildings constituting the Project shall be damaged or destroyed by an insured
risk, or if fifteen percent (15 %) or more of the Buildings constituting the
Project shall be damaged or destroyed by an uninsured risk, notwithstanding that
the Premises may be unaffected thereby, Landlord may at its option cancel and
terminate this Lease by giving written notice of its election to do so within
ninety (90) days from the date of occurrence of such damage or destruction in
which event the term of this Lease shall expire within sixty (60) days and
Tenant shall thereupon surrender the Premises to Landlord.

 

16.5 Abatement of Rent: Tenant’s Remedies: Advance Payments.

a. Abatement of Rent. If the Premises are partially destroyed or damaged and
Landlord or Tenant repairs them pursuant to this Lease, the Rent payable
hereunder for the period during which such damage and repair continues shall be
abated in proportion to the extent to which Tenant’s use of the Premises is
impaired. Except for abatement of Rent (if any), Tenant shall have no claim
against Landlord for any damage suffered by reason of any such damage,
destruction, repair, or restoration.

b. Tenant’s Remedies. If Landlord shall be obligated to repair or restore the
Premises under this Article 16 and shall not commence such repair or restoration
within forty-five (45) days after such obligation shall accrue, Tenant at
Tenant’s option may cancel and terminate this Lease by written notice to
Landlord at any time prior to the commencement of such repair or restoration. In
such event this Lease shall terminate as of the date of such notice.

c. Advance Payments. Upon termination of this Lease pursuant hereto, an
equitable adjustment shall be made concerning Prepaid Rent and any advance
payments made by Tenant to Landlord. Landlord shall in addition return to Tenant
so much of Tenant’s Security Deposit as has not theretofore been applied by
Landlord.

ARTICLE 17. CONDEMNATION

If the Premises or any portion thereof are taken under the power of eminent
domain, or sold by Landlord under the threat of the exercise of said power (all
of which is herein referred to as “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever occurs first. If more than twenty-five percent (25%) of
the Project is taken by condemnation, either Landlord or Tenant may terminate
this Lease as of the date the condemning authority takes possession by notice in
writing of such election within twenty (20) days after the condemning authority
shall have taken possession.

If this Lease is not terminated by either Landlord or Tenant, then it shall
remain in full force and effect as to the portion of the Premises remaining,
provided the Rent shall be reduced in the proportion that the floor area taken
within the Premises bears to the total floor area of all of the Premises leased
to Tenant pursuant hereto. In the event this Lease is not so terminated, then
Landlord agrees, at Landlord’s sole cost, to restore the Premises as soon as
possible to a complete unit reasonably capable in Landlord’s opinion of
accommodating Tenant’s usage as that usage existed prior to the condemnation.
All awards for the taking of any part of the Premises or any payment made under
the threat of the exercise of power of eminent domain shall be the property of
Landlord, whether made as compensation for the taking of the fee of severance
damages (including without limitation bonus value). Nothing contained herein
shall be deemed to give Landlord any interest in or to require Tenant to assign
to Landlord any award made to Tenant for the taking of personal property and
fixtures belonging to Tenant and/or for the interruption of or damage to
Tenant’s business and/or for Tenant’s unamortized cost of its leasehold
improvements provided that as to partitions or other improvements in the nature
of realty installed or constructed by Tenant, Tenant shall be entitled to
receive only the unamortized cost thereof computed over the remaining useful
life, not to

 

12



--------------------------------------------------------------------------------

exceed the balance of the initial term of this Lease. In the event that this
Lease is not terminated by reason of such condemnation, Landlord shall, to the
extent of severance damages received by Landlord in connection with such
condemnation, repair any damage to the Premises caused by such condemnation
except to the extent that Tenant has been reimbursed therefore by the condemning
authority in which case Tenant shall pay any amount in excess of such severance
damages required to complete such repair.

ARTICLE 18. ASSIGNMENT AND SUBLEASE

NOTWITHSTANDING THE FOLLOWING AND WITHOUT INCURRING ANY OBLIGATION TO ACT OTHER
THAN IN ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 18 WHEN A TENANT HAS
EXPRESSED A DESIRE TO VACATE THE PREMISES, IT HAS BEEN LANDLORD’S PREFERENCE TO
NEGOTIATE WITH TENANT TO TERMINATE TENANT’S OCCUPANCY ENTIRELY UPON SECURING AN
ACCEPTABLE SUBSTITUTE TENANT.

18.1 Landlord’s Consent Required. Except where Tenant may assign this Lease to
its parent or affiliated entities Tenant shall not voluntarily or by operation
of law assign this Lease or enter into license or concession agreements, sublet
all or any part of the Premises, or otherwise transfer, mortgage, pledge,
hypothecate or encumber all or any part of Tenant’s interest in this Lease or in
the Premises or any part thereof, without Landlord’s prior written consent and
any attempt to do so without such consent being first had and obtained shall be
wholly void and shall constitute a breach of this Lease.

18.2 Reasonable Consent. If Tenant complies with the following conditions,
Landlord shall not unreasonably withhold its consent to the assignment of the
lease or the Subletting of the Premises or any portion thereof: Tenant shall
submit in writing to Landlord (a) the name and legal composition of the proposed
Assignee or Sublessee; (b) the nature of the proposed Assignee’s or Sublessee’s
business to be carried on in the Premises; (c) the terms and provisions of the
proposed Assignment or Sublease; (d) such reasonable financial information as
Landlord may request concerning the proposed Assignee or Sublessee including,
without limitation, financial history, credit rating and business experience.
Tenant acknowledges that Landlord has entered into this Lease in reliance on the
particular skills, knowledge and experience of Tenant and/or the principal
officer of Tenant with respect to the conduct of business in the Premises;
Tenant recognizes that Landlord’s substantial investment at risk under the terms
of this Lease is based upon Landlord’s judgmental consideration regarding
Tenant’s abilities as set forth above. Without in any way limiting Landlord’s
rights to refuse to give such consent for any other reason or reasons Landlord
reserves the right to give such consent if in Landlord’s reasonable business
judgment the quality of operation is or may be in any way adversely affected
during the term of the Lease. Anything to the contrary notwithstanding contained
herein or elsewhere in this Lease, Landlord as additional consideration for
approval of such assignment or subletting shall be entitled to receive any and
all consideration payable in connection therewith, including without limitation,
any additional Rent or other charges or any lump sum settlement after Tenants
has recovered it’s reasonable costs related to such assignment and sublease.

18.3 No Release of Tenant. No consent by Landlord to any assignment or
subletting by Tenant shall relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether occurring before or after such consent;
assignment of the Lease or subletting of the Premises. The consent by Landlord
to any assignment or subletting shall not relieve Tenant from the obligation to
obtain Landlord’s express written consent to any other such assignment of the
Lease or subletting of the Premises. The acceptance of Rent by Landlord from any
other person shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any assignment, subletting or other transfer.
Consent to one assignment, subletting or other transfer shall not be deemed to
constitute consent to any subsequent assignment, subletting or other transfer.

Provided that Tenant is still occupying the Premises, Tenant hereby irrevocably
assigns to Landlord all Rent and other sums above 50% of the total rent paid by
Tenant at that time from any subletting of the Premises, and agrees that
Landlord, may collect such Rent and other sums and apply the same as provide in
Section 19 upon Tenant’s default; provided, however, that until the occurrence
of any act of default by Tenant or subtenant, Tenant shall have the right to
collect such sums.

 

13



--------------------------------------------------------------------------------

ARTICLE 19. DEFAULT; REMEDIES

19.1 Defaults by Tenant: Remedies. The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant: (a) any
failure by Tenant to pay Rent or any other monetary sums required to be paid
hereunder (where such failure continues for three (3) days after written notice
by Landlord to Tenant); (b) the abandonment or vacation of the Premises by
Tenant; (c) a failure by Tenant to observe and perform any other provision of
this Lease to be observed or performed by Tenant, where such failure continues
for ten (10) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of the default is such that the same cannot
reasonably be cured within said ten (10) day period, Tenant shall not be deemed
to be in default. Tenant shall within such period commence such cure and
thereafter diligently prosecute the same to completion; provided, further,
however, Landlord in its sole discretion may require Tenant to deliver a bond,
deposit funds or such other form of security device which may be necessary to
prosecute the Premises, Landlord, and the Project in the event such default
cannot be cured within said ten (10) day period. Any such notice shall be in
lieu of, and not in addition to, any notice required by law.

a. Remedies. In the event of any such material default or breach by Tenant,
Landlord may at any time thereafter without limiting Landlord in the exercise of
any right or remedy at law or in equity which Landlord may have be reason of
such default or breach;

(i) Maintain this Lease in full force and effect and recover the Rent and other
monetary charges as they become due without terminating Tenant’s right to
possession, pursuant to California Civil Code Section 1951.4.

(ii) Terminate Tenant’s right to possession by and lawful means, in which case
the Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord. In such event Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant’s default as
more particularly set forth in California Civil Code Section 1951.2.

Landlord shall also be entitled to recover all leasing commissions, costs or
preparing the Premises for reletting and any other costs and expenses in lieu of
any of the foregoing, or as may be permitted from time to time by the laws of
the State of California.

For all purposes of this Article 18, the term “Rent” shall be deemed to be the
Rent set forth in Article 1 and all other sums required to be paid by Tenant
pursuant to the terms of the Lease. All such sums shall be computed on the basis
of the average monthly amount thereof accruing during the immediately preceding
twenty-four (24) month period, except that if it becomes necessary to compute
such rental before such a twenty-four (24) month period has occurred then such
Rent shall be computed on the basis of the average monthly amount thereof
accruing during such shorter period.

b. Additional Rights of Landlord. In the event of default, all of Tenant’s
fixtures, fixture equipment, improvements, additions, alterations, and other
personal property shall remain on the Premises and in the event, and continuing
during the length of said default, Landlord shall have the right to take the
exclusive possession of same and to use same, rent or charge free, until all
defaults are cured or, at its option, at any time during the term of this Lease
to require Tenant to forthwith remove the same.

Tenant hereby acknowledges that late payments by Tenant to Landlord of Rent and
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to processing and accounting charges and
late charges which may be imposed on Landlord by the terms of any mortgage or
trust deed covering the Premises. ACCORDINGLY IF ANY INSTALLMENT OF RENT OR ANY
OTHER SUM DUE FROM TENANT SHALL NOT BE RECEIVED BY LANDLORD OR LANDLORD’S
DESIGNEE WITHIN TEN (10) DAYS AFTER SUCH AMOUNT SHALL BE DUE, TENANT SHALL PAY
TO LANDLORD

 

14



--------------------------------------------------------------------------------

A LATE CHARGE EQUAL TO EIGHT PERCENT (8%) OF SUCH OVERDUE AMOUNT. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
costs Landlord will incur by reason of late payment by Tenant. Acceptance of
such late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.

Tenant hereunder waives any right of redemption or relief from forfeiture under
the laws of the State of California or under any other present or future law, in
the event Tenant is evicted or Landlord takes possession of the Premises by
reason of any default by Tenant hereunder.

Landlord shall be under no obligation to observe or perform any covenant of this
Lease on its part to be observed or performed which accrues after the date of
any default by Tenant hereunder.

 

19.2 Rights and Obligations Under the Bankruptcy Code.

a. Upon the filing of a petition by or against Tenant under the United States
Bankruptcy Code Tenant, as debtor in possession, and any trustee who may be
appointed agree as follows: (1) to perform each and every obligation of Tenant
under this Lease until such time as this Lease is either rejected or assumed by
order of the United States Bankruptcy Court; and (2) to pay monthly in advance
on the first day of each month a reasonable compensation for use and occupancy
of the Premises an amount equal to the Rent and other charges otherwise due
pursuant to this Lease; and (3) to reject or assume this Lease within sixty
(60) days of the filing of such petition under Chapter 7 of the Bankruptcy Code
or within one hundred twenty (120) days (or such shorter term as Landlord, in
its sole discretion, may deem reasonable so long as notice of such period is
given) of the filing of a petition under any other Chapter; and (4) to give
Landlord at least forty-five (45) days prior written notice of any abandonment
of the Premises; any such abandonment to be deemed a rejection of this Lease;
and (5) to do all other things of benefit to Landlord otherwise required under
the Bankruptcy Code; and (6) to be deemed to have rejected this Lease in the
event of the failure to comply with any of the above; and (7) to have consented
to the entry of an order by an appropriate United States Bankruptcy Court
providing all of the above, waiving notice and hearing of the entry of same.

b. Included within and in addition to any other condition or obligations imposed
upon Tenant or its successor in the event of assumption and/or assignment are
the following: (1) the cure of any monetary defaults and the reimbursement of
pecuniary loss within not more than more than thirty (30) days of assumption
and/or assignment; and (2) the deposit of an additional sum equal to three
(3) months Rent to be held pursuant to the terms of Article 5 of this Lease; and
(3) the use of the Premises as set forth in Article 7 of this Lease; and (4) the
reorganized debtor or assignee of such debtor in possession or of Tenant’s
trustee demonstrates in writing that it has sufficient background including, but
not limited to financial ability and experience to operate in the manner
contemplated in this Lease and meets any other reasonable criteria of Landlord
as did Tenant upon execution of this Lease; and (5) the prior written consent of
any mortgagee to which this Lease has been assigned as collateral security; and
(6) the Premises, at all times, remains a single location and no physical
changes of any kind may be made to the Premises unless in compliance with the
applicable provisions of this Lease.

19.3 Default by Landlord. In the event Landlord shall neglect or fail to perform
or observe any of the covenants, provisions or conditions contained in this
Lease on its part to be performed or observed within thirty (30) days after
written notice of default or if more than thirty (30) days shall be required
because of the nature of the default, if Landlord shall fail to proceed
diligently to cure such default after written notice, then in that event
Landlord shall be responsible to Tenant for any and all damages sustained by
Tenant as a result of Landlord’s breach. Tenant agrees, however, that any
damages arising out of a money judgment against Landlord shall be satisfied only
out of Landlord’s estate in the Project, or as an offset against rent and
Landlord shall have no personal liability whatsoever with respect to any such
judgment. Tenant hereby waives, to the extent waivable under law, any right to
satisfy said money judgment against Landlord except from Landlord’s estate in
the Project.

 

15



--------------------------------------------------------------------------------

If the Premises or any part thereof are at any time subject to a first mortgage
or a first deed of trust and this Lease or the rentals due from Tenant hereunder
are assigned to such mortgages, trustee or beneficiary (called Assignee for
purposes of this Article only) and Tenant is given written notice thereof,
including the post office address of such Assignee, then Tenant shall give
written notice to such Assignee, specifying the default in reasonable detail,
and affording such Assignee a reasonable opportunity to make performance for and
on behalf of Landlord. If and when the said Assignee has made performance on
behalf of Landlord, such default shall be deemed cured.

ARTICLE 20. ADDITIONAL PROVISIONS

20.1 Subordination. At Landlord’s option this Lease shall be subject to the lien
of any deeds of trust in any amount whatsoever now or hereafter placed on or
against the Premises or on or against Landlord’s interest or estate therein,
without the necessity of the execution and delivery of any further instruments
on the part of Tenant to effectuate such subordination. If any trustee shall
elect to have this Lease prior to the lien of its deed of trust, and shall give
written notice thereof to Tenant, this Lease shall be deemed prior to such deed
of trust, whether this Lease is dated prior or subsequent to the date of the
recording thereof. Tenant covenants and agrees to execute and deliver upon
demand without charge therefore, such further instruments evidencing such
subordination of this Lease to the lien of any such deeds of trust as may be
required by Landlord, so long as such instruments provide non-disturbance
language reasonably acceptable to Tenant.

20.2 Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon Tenant
paying Rent and other monetary sums due under the Lease and performing its
covenants and conditions, Tenant shall and may peaceably and quietly have, hold
and enjoy the Premises for the term, subject, however, to the terms of the Lease
and of any of the aforesaid deeds of trust described above.

20.3 Attornment. In the event of foreclosure or of the exercise of the power of
sale under any deed of trust made by Landlord covering the Premises, Tenant
shall attorn to the purchaser upon any such foreclosure or sale and recognize
such purchaser as Landlord under this Lease, provided such purchaser expressly
agrees in writing to be bound by the terms of the Lease.

20.4 Estoppel Certificate. Tenant shall within ten (10) days after receipt of a
request therefore from Landlord execute, acknowledge and deliver to Landlord a
statement in writing, (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is full force and effect and the
date to which the Rent and other charges are paid in advance, if any), and
(ii) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults, if any
are claimed. Any such statement may be inclusively relied upon by a prospective
purchaser or encumbrancer of the premises. Tenant’s failure to deliver such
statement within such time shall be conclusive upon Tenant, (i) that this Lease
is in full force and effect without modification except as may be represented by
Landlord, (ii) that there are no uncured defaults in Landlord’s performance, and
(iii) that not more than one month’s Rent has been paid in advance. If Landlord
desires to finance or refinance the project or any part thereof, Tenant hereby
agrees to deliver to any lender designated by Landlord such financial statements
of Tenant as may be reasonably required by such lender. All such financial
statements shall be received by Landlord in confidence and shall be used only
for the purposes herein set forth.

20.5 Transfer of Landlord’s Interest. In the event of a sale or conveyance of
Landlord or Landlord’s interest in the Premises or the Building or the Project
other than a transfer for security purposes only, Landlord shall be relieved
from and after the date specified in such notice of transfer of all obligations
and liabilities accruing thereafter on the part of Landlord, provided that any
funds in the hands of Landlord at the time of transfer in which Tenant has an
interest shall be delivered to the successor of Landlord. This Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee provided all Landlord’s obligations hereunder are assumed in writing by
the transferee.

 

16



--------------------------------------------------------------------------------

20.6 Captions. Attachments. Defined Terms. The captions of the Articles of this
Lease are for convenience only and shall not be deemed relevant in resolving any
questions of interpretation or construction of any section of this Lease.
Exhibits attached hereto, and addendums and schedules initialed by the parties,
are deemed by attachment to constitute part of this Lease and are incorporated
herein. The words “Landlord” and “Tenant”, as used herein, shall include the
plural as well as the singular. Words used in neuter gender include the
masculine and feminine and words in the masculine or feminine gender include
neuter. If the Tenants are husband and wife, the obligations shall extend
individually to their sole and separate property as well as to their community
property. The term “Landlord” shall mean only the owner or owners at the time in
questions of the fee title to the Premises. The obligations contained in this
Lease to be performed by Landlord shall be binding on Landlord’s successors and
assigns only during their respective periods of ownership.

20.7 Entire Agreement. This instrument along with any exhibits and attachments
hereto constitutes the entire agreement between Landlord and Tenant relative to
the Premises and this Agreement and the exhibits and attachments may be altered,
amended or revoked only by an instrument in writing signed by both Landlord and
Tenant. Landlord and Tenant agree hereby that all prior or contemporaneous oral
agreements between and among themselves and their agents and representatives
relative to the leasing of the Premises are merged in or revoked by this
Agreement.

20.8 Severability. If any term or provision of this Lease shall, to any extent,
be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law.

20.9 Costs of Suit. If Tenant or Landlord shall bring any action for any relief
against the other declaratory or otherwise, arising out of this Lease, including
any suit by Landlord for the recovery of Rent or possession of the Premises, the
losing party shall pay the successful party a reasonable sum for attorneys fees
which shall be deemed to have accrued on the commencement of such action and
shall be paid whether or not such action is prosecuted to judgment. Should
Landlord, without fault on Landlord’s part be made a party to any litigation
instituted by Tenant or by any third party against Tenant, or by or against any
person holding under or using the Premises by license of Tenant, or for the
foreclosure of any lien for labor or materials furnished to or for Tenant or any
such other person or otherwise arising out of or resulting from any act or
transition of Tenant or of any such other person Tenant covenants to save and
hold Landlord harmless from any judgment rendered against Landlord on the
Premises or the Project, and all costs and expenses, including reasonable
attorney’s fees, incurred by Landlord in or in connection with such litigation.

20.10 Time. Joint and Several Liability. Time is of the essence in this Lease
and each and every provision hereof, except as to the conditions relating to the
delivery of possession of the Premises to Tenant. All of the terms, covenants
and conditions contained in this Lease to be performed by either party if such
party shall consist of more than one person or organization, shall be deemed to
be joint and several, and all rights and remedies of the parties shall be
cumulative and non-exclusive of any other remedy at law or in equity.

20.11 Binding Effect: Choice of Law. The parties hereto agree that all the
provisions hereof are to be constructed as both covenants and conditions;
subject to any provisions restricting assignment or subletting by Tenant, and
subject to Section 20.5 which binds the parties hereto and inures to the benefit
of their respective heirs, legal representative successors, and assigns. This
Lease shall be governed by the laws of the State of California.

20.12 Waiver. No covenant, term, or condition or the breach thereof shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed and any waiver or the breach of any covenant, term, or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other covenant, term, or condition. Acceptance by Landlord of any
performance by Tenant after the time the same shall have become due shall not
constitute a waiver by Landlord of the breach or default of any covenant, term,
or condition unless otherwise expressly agreed to be Landlord in writing.

 

17



--------------------------------------------------------------------------------

20.13 Surrender of Premises. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger and shall, at
the option of the Landlord, terminate all of any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to it
of any or all such subleases or subtenancies.

20.14 Holding Over. If Tenant or anyone claiming under Tenant shall, with or
without the written consent of Landlord, hold over the expiration or earlier
termination of the term of this Lease, such tenancy shall be for an indefinite
period of time on a month-to-month basis, which may be terminated as provided by
law. During such tenancy Tenant agrees to pay to Landlord (i) Rent at the
current fair market value of space in the Project, but in no event to be less
than the highest rate provided for herein plus an additional amount equal to one
hundred percent (100%) thereof, plus (ii) all other sums due under this Lease,
and (iii) to be bound by all of the terms, covenants and conditions as specified
herein.

20.15 Signs. Tenant shall not place or permit to be placed in or upon the
Premises where visible from outside the Premises, or outside the Premises or any
part of any Building within the Project, any signs, notices, drapes, shutters,
blinds, or displays of any type without the prior written consent of Landlord
and the approval of various city agencies including the Landmark’s Preservation
Commission where applicable.

20.16 Reasonable Consent. Except as limited elsewhere in this Lease, wherever in
this Lease, Landlord or Tenant is required to give its consent or approval to
any action on the part of the other, such consent or approval shall not be
unreasonably withheld. In the event of failure to give any such consent, the
other party shall be entitled to specific performance at law and shall have such
other remedies as are reserved to it under this Lease, but in no event shall
Landlord or Tenant be responsible in monetary damages for failure to give
consent unless said failure is withheld maliciously or in bad faith.

20.17 Interest on Past Due Obligations. Except as expressly provided, herein,
any overdue amount shall bear interest at a rate of ten percent (10%) per annum
from the due date until the sum has been paid. Payment of such interest shall
not excuse or cure any default by Tenant under this Lease.

20.18 Recording. Tenant shall not record this Lease without Landlord’s prior
written consent, and such recordation shall, at the option of Landlord,
constitute a non-curable default or Tenant hereunder. Either party shall, upon
request of the other, execute, acknowledge, and deliver to the other a short
form memorandum of this Lease for recording purposes.

20.19 Notice. Wherever in this Lease it shall be required that notice or demand
be given or served by either party to this Lease to or on the other, such notice
or demand shall be given or served, and shall not be deemed to have been duly
given or served unless in writing and forwarded by certified or registered mail,
addressed to the addressees of the parties specified in Article 1 hereto. Either
party may change such address by written notice by certified or registered mail
to the other.

Notwithstanding anything to the contrary contained within this Article 20.19,
any notices Landlord required or authorized to deliver to Tenant in order to
advise Tenant of alleged violations of Tenant covenants contained in Article
20.15 (with respect to signs), Article 9 (failure of Tenant to properly repair
and/or, maintain the Premises), Article 8.3 (Tenant’s Rights and Obligations),
Article 8.4 (improper parking of Tenant and Tenant’s employees automobiles) must
be in writing and shall be deemed to have been fully given or served upon Tenant
by delivering a copy of such notice to one of Tenant’s managing employees at the
Premises and by mailing a copy of such notice to Tenant in the manner specified
above.

20.20 No Reservations. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation or option for lease; it is
not effective as a lease or otherwise until execution and delivery by both
Landlord and Tenant.

 

18



--------------------------------------------------------------------------------

20.21 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes thereof, governmental restriction, governmental
regulations, governmental controls, enemy or hostile governmental actions, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, except the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease.

20.22 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of said corporation represents and warrants that he/she is
duly authorized to execute and deliver this Lease on behalf of said corporation
in accordance with the bylaws of said corporation, and that this Lease is
binding upon said corporation in accordance with its terms.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease to be effective
as of the Effective Date:

 

LANDLORD:   TENANT: Hawthorne/Stone Property Management   PowerLight Corporation
By:   /s/ Andy Mehiel   By:   /s/ Tom Dinwoodie   Andy Mehiel     Tom Dinwoodie
  Agent for Owner     President Date: 2/04/96   Date: 2/9/96

 

19



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g34887img005.jpg]



--------------------------------------------------------------------------------

FIRST ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9,1996 by and between Hawthorne/Stone Property Management Inc.,
and PowerLight Corporation, for those Premises at 2954 San Pablo Avenue,
Berkeley, California.

The subject parties hereto hereby agree to amend the subject Lease as follows:

ARTICLE 21. IMPROVEMENTS TO PREMISES

Tenant agrees to accept the Premises in an “as is” condition except for the
following improvements which the Landlord agrees to provide at his expense
(detailed on attached Plan, exhibit B).

Provide adequate electrical outlets and power throughout the space.

Provide two overhead space heaters.

Build an eight foot high wall running east to west through the space as per
Tenants plan. The wall will be finished on the office side but not drywalled on
the side of the fabrication area.

Install two new entrance doors, one with glass panel and one interior office
door to connect the office area and fabrication area.

Install plumbing and sink in fabrication area.

Demolition of existing private offices

ARTICLE 22. TENANT’S GUARANTEE OF QUIET ENJOYMENT

Tenant hereby acknowledges that their fabrication process of their products
causes a degree of noise, smell and smoke that may be offensive to other Tenants
in the building and cause them to lose their implied rights of quiet enjoyment
of their Premises. In the event that this happens it is a condition of this
Lease agreement that Tenant shall take whatever steps necessary to mitigate the
problem. Those steps may include but not be limited to installing an exhaust
system, changing the floor plan or doing production work on off hours. Pursuant
to this, both parties hereby agree to install insulation in the demising wall
when the contigous space is leased. The cost of the insulation to be shared  2/3
to Landlord and  1/3 to Tenant. Whatever the necessary solution, it is agreed by
both parties that Tenant must resolve this issue in a timely manner if it
becomes a problem or Landlord has the right to take one of the following steps.

1. Do the work and bill Tenant for cost. If this transpires then Landlord will
present Tenant with an invoice for the work done and Tenant will have thirty
(30) days to reimburse Landlord for at least 50% of the cost, with the remainder
being amortized over the remaining Lease term. Any failure to do so will be
considered a material default of the Lease and subject to the same terms and
conditions as a failure to pay rent (Article 19.)

2. Terminate the remainder of Tenant’s Lease with a written sixty (60) day
notice. If this transpires then Tenant will be responsible for the amortizated
repayment of the cost of Tenant’s Improvements to occupy the Premises, using
$30,000 as the total cost of those improvements and subtracting from that the
total of monthly rent paid by Tenant. Landlord has the right to apply Tenant’s
security deposit to that amortized total owed.



--------------------------------------------------------------------------------

ARTICLE 23. PAYMENT OF RENT

Rent shall be paid as follows:

Seventeen Hundred Dollars ($1,700,00) per month for the period of
3/01/96-6/30/96.

Nineteen Hundred Dollars ($1,900.00) per month for the period of
7/01/96-10/31/96.

Twenty One Hundred Dollars ($2,100.00) per month for the period of
11/01/96-2/28/97.

Twenty Two Hundred Dollars ($2,200.00) per month for the period of
3/01/97-2/28/98.

Twenty Four Hunched and Fifty Dollars ($2,450.00) per month for the period of
3/01/98-2/28/99.

Twenty Six Hundred and Fifty Dollars ($2,650.00) per month for the period of
3/01/99-2/28/00.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD   TENANT Hawthorne/Stone Property Management   PowerLite Corporation
/s/ Andy Mehiel   /s/ Tom Dinwoodie Andy Mehiel   Tom Dinwoodie Agent for Owner
  President Date: 2/04/96   Date: 2/9/96



--------------------------------------------------------------------------------

SECOND ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management, Inc.,
and PowerLight Corporation, for those Premises at 2954 San Pablo Avenue,
Berkeley, California.

The subject parties hereto hereby agree to amend the subject Lease as follows:

ARTICLE 24. EXTENSION OF LEASE TERM

Tenant hereby agrees to extend their Lease Agreement for an additional five-year
term commencing on March1,2000 and expiring on February 28, 2005 under the
following terms and conditions.

PAYMENT OF RENT

Tenant shall pay rent during the extended term as follows:

$3600.00 per month for the first year of the term (3/01/2000-2/28/2001).

$4060.00 per month for the second year of the term (3/01/2001-2/28/2002).

$4567.00 per month for the third year of the term (3/01/2002-2/28/2003).

$5075.00 per month for the fourth year of the term (3/01/2003-2/28/2004).

$5582.00 per month for the fifth year of the term (3/01/2004-2/28/2005).

CONDITION OF PREMISES

[MARCH 1, 2005 - FEB. 28, 2006 - 5836/mo]

[MARCH 1, 2006 - DEC. 31, 2006 - 6090/mo (see addendum 3)]

Tenant agrees to accept the Premises in an “as is” condition.

ARTICLE 25. EARLY TERMINATION OF LEASE TERM

Both Landlord and Tenant recognize the possibility that Tenant’s business growth
may create a scenario in which Tenant may have to seek larger Premises for their
business before the term of this Lease Agreement has expired. In that situation
Tenant may need to explore the possibility of an early termination of this Lease
Agreement and to vacate the Premises before the expiration of the Lease term.
Although it is always Landlord initial preference to try to re-lease the
Premises to a new Tenant or if not possible to work with Tenant to sub-lease the
Premises, in the event that neither scenario can be accomplished then Landlord
agrees to allow Tenant to have the right to an early termination of this Lease
Agreement under the following terms and conditions.

1. Provided that Tenant not be in default of any terms or conditions of the
Lease Agreement then Tenant can at anytime after 33 months of the Lease term has
expired send Landlord a 3 month written notice of his intention to vacate the
Premises and seek an early termination of the Lease Agreement after a minimum
tenancy of 36 months known herein to be March 1, 2003.

2. Tenant must pay a sum of $36,000.00 to Landlord if he chooses to terminate
the Lease Agreement as of March 1, 2003 or One Thousand Dollars ($1,000.00) less
each and every month thereafter through the life of the term in order to
terminate the Lease Agreement before it’s original expiration date. For example
if Tenant wishes to seek to terminate this Lease agreement as of March 1, 2004
he would be responsible for a $24,000.00 payment to Landlord. It is understood
that Tenant is responsible for his rent throughout this early termination notice
period throughout his tenancy and this buyout payment due is in addition to
Tenant’s regular monthly rent.



--------------------------------------------------------------------------------

3. Payment must be made as follows: Tenant to pay Landlord a third of the
required amount at the time that his three month written notice is sent. Tenant
to then pay Landlord another third of the amount thirty days later and the final
third of the payment is due in another thirty days. Payment must be sent to
Landlord’s office the same address that Tenant sends their monthly rent to.
Within ten days of Tenant’s vacating the Premises in a clean and orderly manner
Landlord will refund Tenant’s security deposit and give Tenant a written release
of the Lease Agreement at that time as well.

ALL OTHER TERMS AND CONDITIONS OF THIS LEASE AGREEMENT SHALL REMAIN THE SAME.

 

LANDLORD    TENANT Hawthorne/Stone Property Management, Inc.    PowerLight
Corporation

/s/ Andy Mehiel

  

/s/ Tom Dinwoodie

Andy Mehiel

   Tom Dinwoodie

Agent for Owner

   President

Date: 1/20/2000

   Date: 1/20/2000



--------------------------------------------------------------------------------

THIRD ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management Inc.,
and PowerLight Corporation for those Premises at 2954 San Pablo Avenue,
Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 26. LEASING OF ADDITIONAL PREMISES

Tenant agrees to lease additional premises in the building, specifically 2930
San Pablo Avenue, a space of approximately +/- 10,800 square feet under the
following terms and conditions.

PREMISES:

Approximately +/- 10,800 square feet that is divided into +/- 6000 feet of
office space and +/- 4800 feet of warehouse space located at 2930 San Pablo
Avenue, Berkeley. The space has a front entrance off of San Pablo Avenue and
rear entrance with a roll-up door and dock high access.

TERM:

The term shall be for five (5) years commencing January 1, 2002 or at the
completion of the Tenant Improvements whichever comes later. [2/1/02]

RENT:

The rental rate for the additional Premises at 2930 San Pablo Avenue, Berkeley
shall be as follows:

$9,720 per month for the first year of the term. [2/1/02 - 1/31/03]

$10,800 per month for the second year of the term. [2/1/03 - 1/31/04]

$ 11,880 per month for the third year of the term. [2/1/04 - 1/31/05]

$ 12,420 per month for the fourth year of the term. [2/1/05 - 1/31/06]

$12,960 per month for the fifth year of the term. [2/1/06 - 1/31/07]



--------------------------------------------------------------------------------

PREPAID RENT:

Upon the execution of this Lease Agreement Tenant agrees to prepay the first two
months rent for the premises known herein to be $19,440.00.

IMPROVEMENTS TO PREMISES:

The Landlord agrees to provide the following improvements to the premises at his
expense as described generally herein and detailed on the attached floor plans
and construction documents labeled Exhibit B.

In the +/- 6000 square feet of office space the improvements shall be:

Premises re-carpeted with building standard glued down commercial grade carpet
and new commercial grade vinyl in restrooms and utility room.

Repaint ceiling, walls, windows, columns, doors and casings.

Tenant to choose colors and specifications of all of the above within building
standard price range.

Specific demising walls removed, new demising walls built as per attached floor
plan.

New entry doors installed off of main lobby. The style and quality of the doors
to be of existing building standard.

Removal of T-Bar ceiling, troffer lighting, HVAC flex ducting and registers,
support wires and fasteners.

New spiral HVAC ducting to be installed to serve new floor plan (see attached
diagram).

New building standard lighting fixtures installed. Tenant to have the option of
upgrading all light fixtures at their expense with Landlord contributing the
cost of building standard fixtures. That allowance is $100 per fixture. This
applies to the light fixtures in the warehouse space as well.

Adequate electrical outlets and switches installed as per the submitted floor
plan

A steel staircase to be installed within the premises to connect it to the
PowerLight premises above it at 2954 San Pablo Avenue.

Existing ABS waste lines for PowerLight sink in 2954 San Pablo to be replaced
with copper as per U.B.C.

New double wide utility sink to replace existing utility sink.

In the +/- 4800 feet of warehouse space the improvements shall be:

The +/- 4800 square feet of warehouse space is to be created by building new
demising walls in the present warehouse.

The walls, ceilings, doors and columns are to be repainted. Tenant to choose
color.

Existing electrical service upgraded to furnish required power and voltages as
per submitted plan.

Building standard lighting fixtures and switches to be installed.

The entire electrical service (office and warehouse) to be re-wired to be on one
meter that is Tenant’s responsibility.

5000 CFM ventilation system to be installed.



--------------------------------------------------------------------------------

SECURITY DEPOSIT:

Upon taking occupancy of the Premises Tenant agrees to pay Landlord a security
deposit of $19,050.00 pursuant to all leasehold terms and conditions contained
in ARTICLE 5 SECURITY DEPOSIT. It is stated here that Tenant presently has a
security deposit of $2,650.00 already on file for those premises at 2954 San
Pablo; therefore an additional $16,400.00 is required. This will represent the
entire security deposit required for both of Tenant’s Premises, 2930 San Pablo
Avenue & 2954 San Pablo Avenue.

ARTICLE 27. EXTENSION OF LEASE TERM FOR 2954 SAN PABLO AVENUE, BERKELEY

Tenant agrees to extend their lease term for those premises at 2954 San Pablo
Avenue, Berkeley for an additional 22 months from it’s present expiration date
of February 28, 2005 to December 31, 2006 under the following terms and
conditions:

TERM:

The lease term for 2954 San Pablo Avenue, Berkeley, California shall be extended
through February 28, 2006 making it concurrent with the lease term for those
Premises PowerLight will occupy at 2930 San Pablo Avenue, Berkeley.

RENT:

The rent for the 2954 San Pablo Avenue premises shall be as follows for the
extended period.

$5,836.00 per month for the period of March 1, 2005 through February 28, 2006.

$6,090.00 per month for the period of March 1, 2006 through December 31, 2006.

REVOCATION OF ARTICLE 25. EARLY TERMINATION OF LEASE TERM

In consideration of the Landlord’s improvements to 2930 San Pablo Avenue and
PowerLight’s leasing of those premises it is agreed that Article 25. Early
Termination of Lease Term shall be rescinded and is null and void as of the
execution of this addendum.



--------------------------------------------------------------------------------

ARTICLE 28. OPTION TO LEASE CONTIGUOUS SPACE

Provided that Tenant is not in default of any of the terms and conditions of
their Lease Agreement then Tenant shall have the following Options during the
term of their Lease. In the event that a Lease expires on space contiguous to
2930 San Pablo Avenue and the existing Tenant chooses not to re-lease those
premises then PowerLight has a one week Option upon receipt of a written notice
from Landlord to negotiate a new lease on the vacant contiguous space at fair
market value, or this option is null and void and Landlord is free to lease the
Premises to another tenant. The contiguous spaces are:

 

2970 San Pablo Avenue

  7800 square feet

2910 San Pablo Avenue

  7650 square feet

2936 San Pablo Avenue

  3619 square feet

These premises will not be further subdivided.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME

 

LANDLORD    TENANT Hawthorne/Stone Property Management Inc.    PowerLight
Corporation

/s/ Andy Mehiel

  

/s/ Tom Dinwoodie

Andy Mehiel    Tom Dinwoodie Agent for Owner    President Date: 9/13/01    Date:
Aug. 31, 2001



--------------------------------------------------------------------------------

LOGO [g34887img_001.jpg]

[8/30/01]



--------------------------------------------------------------------------------

Melissa Zucker

--------------------------------------------------------------------------------

 

From:    Ann Torres [atorres@powerlight.com] Sent:    Wednesday, August 01, 2001
9:18 AM To:    Melissa Zucker (E-mail) Co:    Mike Schober (E-mail); Colleen
OBrien (E-mail); Jeff Ansley (E-mail); Jonathan Botkin (E- mail) Subject:    New
R&D space

Hey Melissa,

The engineering group came up with the following requirements for the new R&D
space:

 

Size:

   At least 2400 sq ft    [4800] Electrical:   

•        double gang (4 outlets) / column (20 sq ft) : 110V 30A

  

•        2x 208V 50A

  

•        2x 480V 30A

   [APPROVED H/S]

•        1x 240V 50A: 30A dedicated, 20A floating

   Ventilation:    A system with at least 5,000 cfm fan    [APPROVED H/S] Floor:
   white epoxy floor    [POWERLIGHT] Lighting:    Instant start electrically
ballasted    [APPROVED H/S WITH STIPULATIONS BASED ON FORTHCOMING SPECS.
CONDITIONAL] T-8 835 lamps    80-100 ft candles for office, 100-200 ft candles
for work areas    Heating/Climate control:    at least the same as current
office w/ bi-directional fans    [277 VLT INFRARED EXISTING SEE VENTILATION]
Walls:    Similar to current office: white walls, blue columns    [APPROVED H/S]
Sound proofing:    Sound barrier between R&D and office space    [POWERLIGHT]
Sound barrier needed for compressor    Bay Doors:    Lockable screens/fences for
ventilation    [POWERLIGHT] Roof Access:    To install R&D array   
[NOT RELEVANT]

Thanks.

I hope we get the space downstairs.

If you have any other questions, let me know.

 

1



--------------------------------------------------------------------------------

LOGO [g348872.jpg]

100’-3/8” 50’-6” 101’-9 1/4” 40’-0” Existing 2 x 480 V 30 A 20’-0” 5000 CFM fan
vented through roof. Extend vent above upstairs window line 20’-0” 176’-3/8”
Dedicated - on wall 240 V 50 A 30 dedicated, 20 floating 58’-0” 240v Existing
20’-0” 30’-0”



--------------------------------------------------------------------------------

LOGO [g348873.jpg]

North

PRELIMINARY DISTRIBUTIONCT LAYOUT 3 EXISTING HEAT PUMP SYSTEMS

BERKELEY GAMES/POWERLIGHT SPACE SCALE: 3/32” = 1 FOOT S. NELSON /27/01

RA, 2000 CFM 600 CFM 600 CFM 600 CFM

530 CFM 530 CFM 530 CFM RA, 1600 CFM 600 CFM

600 CFM 600 CFM

Men’s WOMEN’S ROOMS BELOW, MECH. MEZZ ABOVE

200 CFM RA, 2000 CFM 200 CFM OA 30 CFM OA 30 CFM OA 30 CFM



--------------------------------------------------------------------------------

Golden State Steel & Stair, Inc.

P. O. Box 5203 Vacavile, CA 95696

Phone: 510-765-2308     Fax: 510-763-5505     License # 696083

PROPOSAL

 

DATE:    July 26,2001 TO:    Berkeley Business Center ATTENTION:    Doug Kelly
FROM:    John Tuttle PROJECT:    New interior stairway

PRICE INCLUDES:

 

1. Design drawings and engineering calculations for new stairway

 

2. Brackets welded to existing steel beams for new wood headers by others at
floor opening

 

3. (2) flights of steel stairs (approximately 27 risers total)

 

4. (1) Intermediate steel stair landing with 4 posts and bracing as required

 

5. Steel guardrails and handrails at stair and landing

 

6. Steel guardrails around new floor opening

 

7. One shop cost of prime paint

 

8. Installation

 

9. Sales tax

PRICE:

PRICE DOES NOT INCLUDE:

 

1. Demolition, shoring, cutting, or patching of existing items

 

2. Foundations

 

3. Fasteners for other trades

 

4. Aluminum, stainless steel, or other non-ferrous metals

 

5. Galvanizing

 

6. Finish paint

 

7. Costs of testing or inspection

 

8. Permits

NOTES:

 

1. Several different stair tread materials are available for this price,
including checker plate, precast concrete, or pan-fill type.

 

2. Several different railing styles are available for this price.

 

3. We do not yet know whether new foundation work will be required. If any new
foundations are required, our engineer will design them, but we will not include
their construction.

 

4. We do not yet know whether wood framing work will be required at new floor
opening. If any new framing is required, our engineer will design it, but we
will not include its construction.

TERMS:

10% Down

Additional 10% due upon submittal of design

Net 30 days

No retention

Thank you for the opportunity to quote on this project.

Please Indicate your acceptance of this proposal with authorized signature and
data below:

 

Sign

 

 

  Date   ____________________________________



--------------------------------------------------------------------------------

FOURTH ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management Inc.,
and PowerLight Corporation for those Premises at 2954 San Pablo Avenue,
Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 29. LEASING OF ADDITIONAL PREMISES

Tenant agrees to lease those Premises at 2936 San Pablo Avenue, Berkeley, a
warehouse premises of +/- 3619 square feet under the following terms and
conditions:

TERM

Two years commencing February 1, 2002 and expiring January 31, 2004.

RENT

Twenty Eight Hundred Dollars ($2,800.00) per month for the first year of the
term. [773]

Three Thousand Dollars ($3,000.00) per month for the second year of the term.
[.828 7%]

Rent to be charged on a gross basis, Tenant to be responsible for their own
utilities, janitorial and phone service. [.857 35]

IMPROVEMENTS TO PREMISES

Tenant agrees to accept the Premises in an “as is” condition except for the
following improvements which Landlord shall provide at his expense.

Landlord to re-paint the walls, columns and roll-up doors only of the warehouse,
not the ceiling.

Landlord to install building standard industrial light fixtures as needed and
electrical outlets as indicated on the plans presented by PowerLight to the
Berkeley Business Center, labeled Exhibit C and attached to this addendum.

Landlord to install a door from Tenants Premises at 2930 San Pablo Avenue to
2936 San Pablo.



--------------------------------------------------------------------------------

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Thomas Dinwoodie

  Andy Mehiel       Agent for Owner       Date: 1/04/02     Date: 1/03/02  



--------------------------------------------------------------------------------

LOGO [g348874.jpg]

20’-0” 20’-0” 40’-0”

Lighting 50 ft. candles

30’-0” 176’-3/8”

Doug

3619 sq.ft

2536 San Pallo

Exhibit C

switches- lighting

outlets - 4 plex

3619

660

2959

22

30

660

484

4m - 9m



--------------------------------------------------------------------------------

FIFTH ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 30. RESERVED PARKING FOR ELECTRIC VEHICLES

As part of their existing Lease provisions for parking Landlord agrees to grant
Powerlight Corporation the exclusive use of two reserved parking spaces in the
parking lot under the following terms and conditions:

Landlord is granting Tenant the use of the two (2) southernmost parking spaces
in the portion of the parking lot directly west of the Dharma warehouse (2912
San Pablo Avenue). These spaces are contiguous to the Orchard pick-up and
delivery exterior fence and detailed on the site plan.

Tenant is responsible for installing a power source to the parking spaces that
is connected to Tenant’s existing electrical service and meter. Tenant may affix
a permanent sign to the exterior of the building to designate the appropriate
spaces provided that Landlord approves the sign prior to its installation.
Landlord will paint an appropriate reserved designation on the pavement the next
time Landlord re-stripes other portions of the parking lot.

In the event that Landlord requires the use of these two parking spaces in order
to re-lease the premises directly contiguous to the spaces (presently leased to
Dharma Publishing) or for any other reason including but not limited to those
terms and conditions of ARTICLE 8. COMMON AREAS, specifically article 8.1
Definition and article 8.2 Maintenance. Landlord may cancel Tenant’s use of the
parking spaces and retake possession of the specific spaces with no cost or
liability whatsoever to Landlord including any cost to Tenant to remove or
relocate their existing power source or damage caused by the loss of the use of
their electric vehicles. Landlord has the right to require Tenant to remove all
conduit or electrical equipment that Tenant has installed on the building if he
so desires. Landlord will use his best efforts to try and provide Tenant with
alternative spaces for their electric vehicles but it is not guaranteed by this
agreement.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Dan Shugar

  Andy Mehiel     Dan Shugar   Agent for Owner     President   Date: 5/06/02    
Date: 5/6/02  



--------------------------------------------------------------------------------

LOGO [g348875.jpg]

ATTACHMENT B1

MHENZ STREET

NORTH SAN PABLO AVENUE

Powerlight Parking

ACCESS TELCO

METRO LEASE AREA ACCESS APPROX - 2800

9TH STREET POWER

ASHBY AVENUE



--------------------------------------------------------------------------------

SIXTH ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9,1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 31. LEASING OF ADDITIONAL PREMISES

Tenant agrees to lease those premises at 2980 San Pablo Avenue, Berkeley,
California, an office premises of +/- 2800 square feet under the following terms
and conditions.

TERM:

Two years commencing April 1,2003 and expiring on March 31,2005.

OPTION TO EXTEND:

Provided that they not be in default of any terms or conditions of their Lease
Agreement then Tenant shall have an option to extend the term of this agreement
for an additional two (2) years under all the same terms and conditions provided
that Tenant gives Landlord a written notice of their intention to exercise their
option no later than one hundred and twenty (120) days prior to the expiration
of this agreement.

RENT:

Tenant agrees to pay rent as follows:

$3,080.00 gross per month for the period of 4/01/03-3/31/04. [4%]

$3,203.20 gross per month for the period of 4/01/04-3/31/05. [3.5% = 331530]

Tenant to be responsible for their utilities and janitorial service.

IMPROVEMENTS TO PREMISES:

Tenant agrees to accept the premises in an “as is” condition except for the
following improvements which Landlord agrees to install at his own expense.

Repaint the premises with a base color throughout and steel trusses painted
PowerLight blue.

Install Finelite series 8 lighting fixtures and the appropriate title 24
emergency lighting as per the lighting plan attached to this agreement.

Clean the existing carpet.

Install a ceiling and HVAC register on the existing office space adjacent to the
east wall along the San Pablo Avenue exterior. Ceiling is to be sheet-rocked on
the bottom only. Install a 3’ by 4’ window in the west wall of the office.

ARTICLE 32. OPTION TO LEASE PREMISES AT 2960 SAN PABLO AVENUE, BERKELEY, CA.

Landlord hereby grants Tenant the option to lease those premises at 2960 San
Pablo Avenue, Berkeley, California under the following terms and conditions.

Provided that the existing Tenant in 2960 San Pablo Avenue, Meyer Sound
Laboratories, Inc., does not sign a written agreement to extend their tenancy
before September 1, 2003



--------------------------------------------------------------------------------

and provided that PowerLight not be in default of any terms or conditions of
their Lease Agreement, then PowerLight shall have the first option to enter into
a lease agreement for the premises under the following terms and conditions.

Landlord to notify PowerLight in writing within three days of September 1,2003
that the Premises are available. PowerLight has five (5) business days in which
to execute a Lease Agreement for the Premises, under the following terms and
conditions. In the event that PowerLight does not execute a Lease Agreement
within the prescribed five (5) business days then landlord is not bound by this
option and is free to lease the premises to any Tenant they choose. The terms
and conditions of the “Option” Agreement are stated herein and arc as follows:

TERM:

The term shall be for fifteen (15) months commencing January 1,2004 and expiring
on March 31, 2005. There will be no additional term unless expressly agreed in
writing.

RENT:

Tenant to pay rent as follows:

$4,788.00 “gross rent” per month for the period of 1/01/04-12/31/04. [4/1/04]

$4,979.52 “gross rent” per month for the period of 1/01/05-3/31/05.

Tenant to be responsible for their utilities and janitorial service.

SECURITY DEPOSIT:

Upon execution of the Lease Agreement, Tenant to deposit with Landlord a
security deposit of $4,979.00 pursuant to all the terms and contains stated in
Article 5. SECURITY DEPOSIT of the Lease Agreement.

IMPROVEMENTS TO THE PREMISES:

Tenant agrees to accept the premises in an “as is” condition except for the
following improvements which Landlord agrees to provide at their expense.

Repaint the premises with a base color throughout and the steel trusses painted
blue.

Clean the carpet.

Replace existing lighting with Finelite series 8 lighting throughout the
premises as per lighting plan attached to this agreement. However both parties
agree that Landlord and Tenant shall share the cost of purchasing and installing
the lighting as per the following agreement. Landlord to pay 62.5% of the total
cost for the purchase of and installation of the light fixtures and Tenant to
pay 37.5% of the total cost for the purchase of and installation of the light
fixtures. Both parties agree to reimburse the appropriate contractors directly
at the time of the invoicing. In the event that Tenant agrees to extend their
tenancy beyond the expiration date of this agreement through December 31, 2005
then landlord will reimburse 100% of Tenant’s prorated share of the lighting
costs.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Subramaniam Janakiraman

  Andy Mehiel     Subramaniam Janakiraman   Agent for Owner     CFO   Date:
2/20/03     Date: Feb. 20, 2003  



--------------------------------------------------------------------------------

SEVENTH ADDENDUM TO LEASE AGREEMENT

The following paragraphs are added to and become a part of that Lease Agreement
dated February 9,1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 33. EXTENSION OF LEASE TERM FOR 2936 SAN PABLO, AVENUE, BERKELEY, CA.

Tenant agrees to renew their lease Agreement and extend the term of their lease
for their Premises at 2936 San Pablo Avenue, Berkeley, California, a warehouse
premises of +/-3619 square feet under the following terms and conditions.

TERM:

13 months commencing February 1, 2004 and expiring on February 28,2005.

RENT:

Tenant agrees to pay rent as follows:

Three Thousand Dollars ($3,000.00) per month gross rent for the period of
2/01/04-2/28/05. [3.5% = 310500]

Tenant agrees to accept the premises in an “as is” condition.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Subramaniam Janakiraman

  Andy Mehiel     Subramaniam Janakiraman   Agent for Owner     CFO   Date:
12/18/03     Date: December 18, 2003  



--------------------------------------------------------------------------------

EIGHTH ADDENDUM TO LEASE AGREEMENT

The following provisions are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 34. EXTENSION OF LEASE TERM FOR 2930 & 2954 SAN PABLO AVENUE, BERKELEY,
CA.

Tenant desires to extend the term of their Lease Agreement for those premises at
2930 San Pablo Avenue and 2954 San Pablo Avenue, Berkeley, California under the
following terms and conditions.

TERM:

Two years commencing February 1, 2007 and expiring on January 31, 2009.

RENT:

Tenant shall pay rent for the extended term as follows:

For the period of February 1,2007 through January 31, 2008 the total combined
rent for 2930 San Pablo Avenue and 2954 San Pablo Avenue shall be $19,844.00 per
month.

For the period of February 1, 2008 through January 31, 2009 the total combined
rent for 2930 San Pablo Avenue and 2954 San Pablo Avenue shall be $20,637.00 per
month.

TENANT IMPROVEMENTS:

As a material part of this agreement Landlord agrees to share equally with
Tenant (up to a maximum of $23,002.00) the cost of installing a new HVAC system
in 2954 San Pablo and the cost of new light fixtures for 2954 San Pablo Avenue.
Provided that Tenant not be in default of any of the terms and conditions of the
Lease, then upon execution of this agreement and upon receipt of an applicable
lighting invoice from Tenant, Landlord to reimburse Tenant $4,512.50 for the
purchase of light fixtures with the understanding that Tenant will install those
fixtures within four months of the execution of this agreement.

Additionally Landlord agrees to provide $18,489.50 towards the cost of
installing an HVAC system in 2954 San Pablo Avenue. Landlord agrees to make
equal payments with Tenant direct|y to Simonsen Air Conditioning during the
course of the installation. Tenant guarantees to complete the installation of
the system as per plans submitted to both parties by contractor.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Subramaniam Janakiraman

  Andy Mehiel     Subramaniam Janakiraman   Agent for Owner     CFO   Date:
5/12/04     Date: May 12, 2004  



--------------------------------------------------------------------------------

NINTH ADDENDUM TO LEASE AGREEMENT

The following provisions are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 34. EXTENSION OF LEASE TERM FOR 2936 SAN PABLO AVENUE, BERKELEY, CA.

Tenant desires to extend the term of their Lease Agreement for those premises at
2936 San Pablo Avenue, Berkeley, California under the following terms and
conditions.

TERM:

Four (4) years commencing February 1, 2005 and expiring on January 31, 2009.

RENT:

Tenant shall pay rent for the extended term as follows:

For the period of February 1, 2005 through January 31, 2006 the monthly rent for
2930 San Pablo Avenue shall be $3,100.00 per month.

There will be a 2.5% annual increase to the rent each successive anniversary
date (February 1) of the term.

TENANT IMPROVEMENTS:

Tenant agrees to accept the premises in an “as is”condition.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Subramaniam Janakiraman

  Andy Mehiel     Subramaniam Janakiraman   Agent for Owner     CFO   Date:
2-17-05     Date: February 3, 2005  



--------------------------------------------------------------------------------

TENTH ADDENDUM TO LEASE AGREEMENT

The following provisions are added to and become a part of that Lease Agreement
dated February 9, 1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 35. EXTENSION OF LEASE TERM FOR 2980 SAN PABLO AVENUE, BERKELEY, CA.

Tenant desires to extend the term of their Lease Agreement for those premises at
2980 San Pablo Avenue, Berkeley, California under the following terms and
conditions.

TERM:

One (1) year commencing April 1 , 2005 and expiring on March 31 , 2006.

RENT:

For the period of April 1, 2005 through March 31, 2006 Tenant shall pay
$3,300.00 per month rent.

TENANT IMPROVEMENTS:

Tenant agrees to accept the premises in an “as is” condition.

ARTICLE 36. LEASING OF ADDITIONAL PREMISES [VOID] SAN PABLO AVENUE, BERKELEY,
CA.

Tenant agrees to Lease those additional premises at 2900 San Pablo Berkeley,
California under the following terms and conditions:

TERM:

One year commencing August 1, 2005 or 45 days after receiving written notice
from Landlord that space is available, which ever comes sooner.

RENT:

Tenant shall pay $3,450.00 per month rent for the one-year term.

TENANT IMPROVEMENTS

Tenant agrees to accept the premises in an “as is” condition with the exception
that Landlord agrees to repaint the premises at his expense.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Dan Shugar

  Andy Mehiel     Dan Shugar   Agent for Owner     President   Date: 2/28/05    
Date: 2/28/05  



--------------------------------------------------------------------------------

ELEVENTH ADDENDUM TO LEASE AGREEMENT

The following provisions are added to and become a part of that Lease Agreement
dated February 9,1996 by and between Hawthorne/Stone Property Management Inc.,
as Landlord and PowerLight Corporation as Tenant for those Premises at 2954 San
Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 37. LEASING OF ADDITIONAL PREMISES

Tenant desires to lease additional Premises in the Berkeley Business Center,
specifically the +/- 4,420 square feet of the “front or East portion of 2990 San
Pablo Avenue” including the building management offices. The premises are
detailed in Exhibit C attached to and made a part of this agreement. Tenant
shall lease the premises under the following terms and conditions:

TERM:

Two (2) years commencing August 15, 2005 and expiring on August 14, 2007.

RENT:

Tenant shall pay rent as follows:

For the period of August 15, 2005 through August 14, 2006 the monthly rent for
2990 San Pablo Avenue shall be $5,304.00 per month ($1.20 per square foot).

There will be a 2.5% annual increase to the rent each successive anniversary
date (August 15) of the term.

TENANT IMPROVEMENTS:

Landlord agrees to provide the following improvements to the premises at their
expense as described herein and shown on Exhibit D attached to and made a part
of this Agreement.

Remove all demising walls in the premises except those used for the existing
conference room and for the two areas where the electrical equipment and the
HVAC equipment will be protected and contained.

Paint the premises.

Carpet the premises with building standard carpet as selected by the Tenant.

Build a new entry to Tenants new premises from Tenants existing R & D area. The
entrance will be an 8-foot by 8-foot hallway with a ceiling and a one-hour
rating.

Remove existing glass door to 2942 office area and replace opening with drywall.

Provide new “wraparound” 4-foot florescent light fixtures throughout the
premises as needed.

Provide adequate electrical outlets throughout premises. Outlets to be surface
mounted.

Provide adequate HVAC service with one ten (10) ton unit and appropriate
ductwork registers and thermostats.

Separate Tenants electrical service for 2990 San Pablo Avenue from contiguous
tenants. It is understood that an electrical sub-meter will be placed on the
electrical panel to measure specifically PowerLight’s total usage. Landlord will
put the electrical service in their name and will read Tenants sub-meter monthly
and bill Tenant.



--------------------------------------------------------------------------------

Provide a cold water supply line a water line for Tenants use. There will not be
a sink or a drain however.

Construct a 12-foot by 12-foot private office in the SW corner of the premises.
This office to have a ten foot high drywall ceiling, wooden door with glass
insert and glass lite in the East wall.

Install a wooden door with glass insert in the existing conference room. Install
two glass lites approximately 30” by 48” in the East wall of the conference room
facing the lobby above the existing doorway.

These afore referenced improvements are complete. All other improvements to be
provided by the Tenant.

SECURITY DEPOSIT:

Upon execution of this agreement Tenant to deposit with Landlord a security
deposit of $5,316.00 pursuant to all the terms and conditions contained in
ARTICLE 5. SECURITY DEPOSIT of the Lease Agreement.

ARTICLE 38. TERMINATION OF LEASE OBLIGATIONS FOR 2900 SAN PABLO AVENUE,
BERKELEY.

As a material part of this Agreement Landlord agrees to cancel and terminate
ARTICLE 36. LEASING OF ADDITIONAL PREMISES AT 2900 SAN PABLO AVENUE, BERKELEY,
CA. Upon execution of this agreement Tenant has absolutely no obligation to
lease or claims to occupy 2900 San Pablo Avenue, Berkeley. Both parties
recognize that leasing 2990 San Pablo Avenue supercedes and nullifies the Lease
Agreement for 2900 San Pablo Avenue.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Dan Shugar

  Andy Mehiel     Dan Shugar   Agent for Owner     President   Date: 8/12/05    
Date: 8/17/05  



--------------------------------------------------------------------------------

TWELFTH ADDENDUM TO LEASE AGREEMENT

The following provisions are added to and become a part of that Master Lease
Agreement dated February 9, 1996 by and between Hawthorne/Stone Property
Management Inc., as Landlord and PowerLight Corporation as Tenant for those
Premises at 2954 San Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 39. EXTENSION OF LEASE AGREEMENT FOR 2980 SAN PABLO PREMISES

Tenant hereby agrees to extend their Lease Agreement for those premises at 2980
San Pablo Avenue, Berkeley, California, for an additional two years commencing
on April 1, 2006 and expiring on March 31,2008 under the following terms and
conditions.

RENT:

Tenant shall pay rent as follows:

For the period of April 1, 2006 though March 31, 2007 the rent shall be
$3,360.00 per month.

For the period of April 1, 2007 though March 31, 2008 the rent shall be
$3,444.00 per month.

Tenant agrees to accept the premises in an “as is” condition.

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD     TENANT   Hawthorne/Stone Property Management, Inc.   PowerLight
Corporation  

/s/ Andy Mehiel

   

/s/ Dan Shugar

  Andy Mehiel     Dan Shugar   Agent for Owner     President   Date: 1/30/06    
Date: 1/26/06  



--------------------------------------------------------------------------------

THIRTEENTH ADDENDUM TO LEASE AGREEMENT

The following provisions are added to and become a part of that Master Lease
Agreement dated February 9, 1996 by and between Hawthorne/Stone Property
Management Inc., as Landlord and PowerLight Corporation as Tenant for those
Premises at 2954 San Pablo Avenue, Berkeley, California.

The subject parties hereby agree to amend the subject Lease as follows:

ARTICLE 40.    EXTENSION OF LEASE AGREEMENT FOR 2990 SAN PABLO AVENUE PREMISES

Landlord agrees to grant Tenant an extension of their Lease Agreement for 2990
San Pablo Avenue, Berkeley, California for an additional 4.5 months through
December 31, 2007 under all the same terms and conditions of the existing Lease
Agreement including rent.

 

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME.

 

LANDLORD

Hawthorne/Stone Property Management Inc.

   

TENANT

PowerLight Corporation

    //Andy Mehiel              //Tom Dinwoodie     

Andy Mehiel

Agent for Owner

   

Tom Dinwoodie

CEO, PowerLight Corporation

Date:____________May 11, 2007____________

   

Date:____________May 11, 2007__________